

116 HR 5525 IH: Providing Accountability for Veterans Affairs Executives Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5525IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Rice of South Carolina introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38 and title 5, United States Code, to require the Secretary of Veterans Affairs and
			 other officials of the Department of Veterans Affairs to receive health
			 care from the Department, and for other purposes.
	
 1.Short titleThis Act may be cited as the Providing Accountability for Veterans Affairs Executives Act of 2019 or PAVE Act of 2019. 2.Health care for officials of the Department of Veterans Affairs (a)In generalSection 1710 of title 38, United States Code, is amended—
 (1)in subsection (a)(3)— (A)by inserting (A) before In;
 (B)by inserting or in the case of an official of the Department listed in subparagraph (B), before the Secretary; and (C)by adding at the end the following new subparagraph:
						
 (B)As a condition of office and employment, and for the duration of such term of office or employment, each of the following officials of the Department may not receive any hospital care or medical services (other than emergency medical services) except under this section:
 (i)The Secretary. (ii)The Deputy Secretary.
 (iii)The Under Secretary for Health. (iv)The Under Secretary for Benefits.
 (v)The Under Secretary for Memorial Affairs. (vi)Each Assistant Secretary, including—
 (I)the Assistant Secretary for Management; (II)the Assistant Secretary for Human Resources and Administration;
 (III)the Assistant Secretary for Public and Intergovernmental Affairs; and (IV)the Assistant Secretary for Operations, Security, and Preparedness.
 (vii)Each Deputy Assistant Secretary. (viii)The Chief Financial Officer.
 (ix)The Chief Information Officer. (x)The General Counsel.
 (xi)The Inspector General. (xii)The Director of Construction and Facilities Management.
 (xiii)The Chief of Staff. (xiv)The Chairman of the Board of Veterans’ Appeals.
 (xv)The Vice Chairman of the Board of Veterans’ Appeals.; (2)in subsection (f), by inserting or official of the Department after veteran each place it appears; and
 (3)in subsection (g), by inserting or official of the Department after veteran each place it appears. (b)Conforming amendments (1)Title 38Section 1705(a) of title 38, United States Code, is amended—
 (A)by inserting and officials of the Department after veterans; and (B)in paragraph (8) by inserting and officials of the Department after veterans.
 (2)Title 5Section 8901(1) of title 5, United States Code, is amended in the matter following subparagraph (J)—
 (A)by striking or at the end of clause (iii); (B)by adding or after the semicolon at the end of clause (iv); and
 (C)by adding at the end the following new clause:  (v)an official of the Department of Veterans Affairs listed in section 1710(a)(3)(B) of title 38;.
					